DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 21-37are allowed.
The invention is directed to a method and system for steering bidirectional network traffic to a same service device and entail the maintaining and synchronization of link aggregation group tables tied to a pair of LAG ports instantiated on a network element directly connected to a pair of peer linking service devices. Each of the independent claims 21, 26 and 33 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 21, A method for handling media access control (MAC) frames, comprising: obtaining, by a network element, a first MAC frame originating from a first host and addressed to a second host; processing the first MAC frame to obtain a first virtual local area network (VLAN) tag; identifying, using the first VLAN tag, a first link aggregation group (LAG) port comprising a first plurality of network interfaces; deriving a first hash key using at least a portion of the first MAC frame; identifying, using the first hash key, a first network interface of the network element, wherein the first plurality of network interfaces comprises the first network interface and the first network interface is associated with a bucket ID obtained using the first hash key; bridging, using the first synchronizing a first LAG table with a second LAG table associated with a second LAG port comprising a second plurality of network interfaces, wherein the synchronizing comprises: identifying a second network interface included in the second plurality of network interfaces that couples to the first service device; and updating a second LAG table entry in the second LAG table to include the second network interface, wherein the second LAG table entry already includes the bucket ID.
	Regarding claim 26, A system, comprising: a network element operatively connected to a plurality of hosts, and comprising a processor and a first plurality of network interfaces; and a pair of service devices directly connected to the network element, wherein the processor is programmed to: obtain a first media access control (MAC) frame originating from a first host and addressed to a second host of the plurality of hosts; process the first MAC frame to obtain a first virtual local area network (VLAN) tag; identify, using the first VLAN tag, a first link aggregation group (LAG) port comprising a second plurality of network interfaces, wherein the second plurality of network interfaces is a subset of the first plurality of network interfaces; derive a first hash key using at least a portion of the first MAC frame; identify, using the first hash key, a first network interface of the network element, wherein the second plurality of network interfaces comprises the first network interface and the first network interface is associated with a bucket ID obtained using the first hash key; bridge, using the first network interface, the first MAC frame to a first service device of the pair of service devices; and synchronize a first LAG table with a second LAG table associated with a second LAG port comprising the second plurality of network interfaces, wherein to synchronize, the processor is further programmed to: identify a second network interface included in the second plurality of network interfaces that couples to the first service device; and update a second LAG table entry in the second LAG table to include the second network interface, wherein the second LAG table entry already includes the bucket ID.
Regarding claim 33, A non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a processor, enables the processor to: obtain, by a network element, a first MAC frame originating from a first host and addressed to a second host; process the first MAC frame to obtain a first virtual local area network (VLAN) tag; identify, using the first VLAN tag, a first link aggregation group (LAG) port comprising a first plurality of network interfaces; derive a first hash key using at least a portion of the first MAC frame; identify, using the first hash key, a first network interface of the network element, wherein the first plurality of network interfaces comprises the first network interface and the first network interface is associated with a bucket ID obtained using the first hash key; bridge, using the first network interface, the first MAC frame to a first service device of a pair of service devices directly connected to the network element; and synchronize a first LAG table with a second LAG table associated with a second LAG port comprising a second plurality of network interfaces, wherein the synchronize comprises program code that enables the processor to: identify a second network interface included in the second plurality of network interfaces that couples to the first service device; and update a second LAG table entry in the second LAG table to include the second network interface, wherein the second LAG table entry already includes the bucket ID. 
	Therefore, the independent claims 1, 9 and 16 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Bello et al. (US 20150156119 A1) discloses a method, in a device comprising a processor, for performing traffic load balancing on ingress traffic directed to a link aggregation group and monitoring, by the device, an ingress traffic load across a plurality of links of the LAG. After determining that the ingress traffic load across the plurality of links is unbalanced, sending a message to a switch associated with the LAG requesting the switch to modify routing of ingress traffic to the LAG to perform ingress traffic load balancing.
Claims 22-25 and 27-32 and 34-37 are allowed since they depend on claims 1, 9 and 16 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        11/4/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473